Relator has appealed from an order of the Washington County Special Term of Supreme Court dismissing a writ of habeas corpus and remanding him to the custody of the Warden of Great Meadow Prison. Relator in 1933 was convicted of the crimes of robbery, first degree; grand larceny, first degree; and assault, second degree; and was sentenced to an indeterminate term in State Prison of not less than twenty-five years nor more than thirty years. The judgment of conviction was affirmed by the Appellate Division (242 App. Div. 638.) At the time of his conviction the statute, section 2189 of the Penal Law, relating to indeterminate sentence, provided that a person never before convicted of a crime punishable by imprisonment in the State Prison and who was convicted in any court in this State of a felony, other than murder, should be sentenced to State’s Prison under an indeterminate sentence the minimum of which should not be less than one year or in case a minimum is fixed by law, not less than such minimum. At that time robbery in the first degree was punishable by imprisonment for an indeterminate term, the minimum of which should not be less than ten years. Order unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.